People v Webb (2020 NY Slip Op 02425)





People v Webb


2020 NY Slip Op 02425


Decided on April 24, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 24, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, LINDLEY, CURRAN, AND DEJOSEPH, JJ.


401 KA 16-01474

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vJOHNNELL N. WEBB, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JANET C. SOMES OF COUNSEL), FOR DEFENDANT-APPELLANT.
SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (LEAH R. MERVINE OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Monroe County Court (Thomas R. Morse, A.J.), rendered July 12, 2016. The judgment convicted defendant, upon his plea of guilty, of rape in the second degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Entered: April 24, 2020
Mark W. Bennett
Clerk of the Court